EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The terminal disclaimer filed on 10/28/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/823147 has been reviewed and is accepted. The terminal disclaimer has been recorded.
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Erin Madill, Registration No. 46,893, on March 04, 2021 to obviate any potential 35 USC 112 issues, and to put the claims in condition for allowance.
		IN THE CLAIMS
4.	Please amend claims 1, 12 and 14 as follows:
Claim 1 (Currently Amended), A content deployment system, comprising:
a content publishing engine that is configurable to control a release of content items that are to be published in a content publishing process, wherein each content item comprises: at least one of a set of directions for rendering a webpage and actual content that is rendered on the webpage, the content publishing engine comprising: 
storage configurable to: store content items; and
a processor configurable to execute: 
a release management interface that, when executed by the processor, is configurable to manage and store a manifest record that specifies release items that are allowed to be part of a specific release of the webpage; and

periodically request the manifest record; 
periodically retrieve, from a first content source based on the manifest record selected ones of a plurality of first content items that are specified in the manifest record for inclusion in the specific release of the webpage, wherein the selected ones of the plurality of first content items are those specified in the manifest record for inclusion in the specific release of the webpage, wherein the first content source is one of a plurality of content sources that are each configurable to manage or store content items for potential inclusion in the specific release of the webpage, wherein the selected ones of the plurality of first content items are submitted to the content publishing engine via the proxy
push a first content package object to the content publishing engine to allow for continuous integration of the selected ones of the plurality of the first content items into the specific release of the webpage, wherein the first content package object comprises selected ones of the plurality of the first content items, and 
wherein the processor is further configurable to: create a release object comprising at least one release item that is part of the specific release of the webpage, wherein the at least one release item includes at least one of the selected ones of the plurality of the first content items to be included as part of the specific release of the webpage and published as web content, wherein the selected ones of the plurality of first content items are automatically added to the release object without requiring a release manager to determine which ones of the first content items will be included as part of the specific release of the webpage; and add the release object into the storage.
	Claim 12 (Currently Amended),
		At line 1, replace “claim 4” with “claim 1”.
	Claim 14 (Currently Amended),
		At line 1, replace “claim 4” with “claim 1”.
Reasons for Allowance
5.	     Examiner has reviewed and considered Applicant’s modifications of 10/27/2020 and claims 1, 3, 5-16, 18 and 20 are now in condition for allowance.
As Applicant pointed out on pages 21-24 of the response, art of record, Custodio,  Bapst, Bhatia, Elemary,  Gorelik and  Ramachandran does not teach and/or fairly suggest a process for:
“a content deployment systems for continuously integrating and deploying selected content items from a plurality of content sources into webpage published releases, wherein a content publishing engine is used to control a release of content items that are to be published; wherein  content item comprises instructions for rendering a webpage and actual content that is rendered on the webpage; wherein a manifest record that specifies release items that are allowed to be part of a specific release of the webpage is used. Periodically retrieve, from a first content source based on the manifest record a plurality of first content items that are specified in the manifest record for inclusion in the specific release of the webpage, wherein the selected ones of the plurality of first content items are submitted to the content publishing engine via 
Thus all pending claims 1, 3, 5-16, 18 and 20 are allowed over the art of record.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193